Order filed November 2, 2021




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00439-CV
                                   ____________

                         MONICA FARRIS, Appellant

                                         V.

                  RUCHITA REAL ESTATE, LLC, Appellee


                  On Appeal from County Court at Law No 6
                          Fort Bend County, Texas
                   Trial Court Cause No. 20-CCV-067924

                                    ORDER

      Appellant’s brief was due September 30, 2021. No brief or motion for
extension of time has been filed. Unless appellant files a brief with this court on or
before December 2, 2021, the court will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM

Panel Consists of Justices Jewell, Bourliot and Poissant.